DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final action is in reply to the 17448841 CON filed on 09/24/2021
Claims 1 – 18 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021, and 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is fully considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1- 18 of U.S. Patent No. 11,164,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims read on the claims of U.S. Patent No. 11,164,201 in the following manner:
17/448,841
U.S. Patent No. 11,164,201
Claim 1.
1. A system for modifying virtual containers within a game, the system comprising: one or more processors configured by machine-readable instructions to: execute a game instance of the game, and to facilitate presentation of views of the game to users, wherein the users include a first user; effectuate provision of a first container instance of a first virtual container in the game to the first user, the first virtual container being identified by a first container identifier and associated with a first virtual item set, wherein the first container instance of the first virtual container will provide item instances of virtual items in the first virtual item set to the first user upon activation of the first container instance by the first user, wherein the first container instance is added to a first inventory of virtual items, wherein the first inventory is associated with the first user; modify the first virtual container identified by the first container identifier such that the modified first virtual container is associated with a second virtual item set and is identified by the first container identifier, wherein the second virtual item set is different than the first virtual item set, and wherein container instances of the modified first virtual container will provide item instances of virtual items in the second virtual item set upon activation of the container instances; effectuate a second provision of a second container instance of the modified first virtual container to the first user, wherein the second container instance is added to the first inventory of the first user; receive, from the first user, a first activation command to activate the first container instance of the first virtual container and effectuate, responsive to the first 38Patent Application Attorney Docket No. 45MP-044085 activation command, activation of the first container instance such that the item instances of the virtual items in the first virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes the item instances of the virtual items in the first virtual item set and the second container instance; and receive, from the first user, a second activation command to activate the second container instance of the modified first virtual container and effectuate, responsive to the second activation command, activation of the second container instance such that the item instances of the virtual items in the second virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes at least the item instances of the virtual items in the second virtual item set.
Claim 1.
1. A system for modifying virtual containers within a game space, the system comprising: one or more processors configured by machine-readable instructions to: execute a game instance of the game space, and to facilitate presentation of views of the game space to users, wherein the game space is configured to facilitate interaction of the users with the game space and/or each other, wherein the users include a first user; effectuate provision of a first container instance of a first virtual container in the game space to the first user, the first virtual container being identified by a first container identifier and associated with a first virtual item set and a first time period, such that the first container instance of the first virtual container that is provided to the first user during the first time period will provide item instances of virtual items in the first virtual item set to the first user upon activation of the first container instance by the first user, wherein the first container instance is added to a first inventory of virtual items upon the provision of the first container instance of the first virtual container to the first user, wherein the first inventory is associated with the first user; modify the first virtual container identified by the first container identifier such that the modified first virtual container is associated with a second virtual item set and is identified by the first container identifier, wherein the second virtual item set is different than the first virtual item set, and wherein container instances of the first virtual -2-Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007 container that are provided during a second time period will provide item instances of virtual items in the second virtual item set upon activation of the container instances, wherein the second time period is after the first time period; effectuate, during the second time period, a second provision of a second container instance of the first virtual container to the first user, wherein the second container instance is added to the first inventory of the first user upon the second provision of the second container instance of the first virtual container to the first user such that the first inventory of the first user includes the first container instance and the second container instance; receive, from the first user, a first activation command to activate the first container instance of the first virtual container and effectuate, responsive to the first activation command, activation of the first container instance such that the item instances of the virtual items in the first virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes the item instances of the virtual items in the first virtual item set and the second container instance; and receive, from the first user, a second activation command to activate the second container instance of the first virtual container and effectuate, responsive to the second activation command, activation of the second container instance such that the item instances of the virtual items in the second virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes the item instances of the virtual items in the first virtual item set and the item instances of the virtual items in the second virtual item set.

Claim 2. Cancelled
Claim 2.
2. The system of claim 1, wherein provision of the first container instance of the first virtual container is effectuated responsive to exchange by the first user of consideration.
3. The system of claim 1, wherein provision of the first container instance of the first virtual container is effectuated responsive to exchange by the first user of consideration.
Claim 3.
3. The system of claim 1, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and the first virtual item set includes a first amount of item instances of the first virtual item and a second amount of item instances of the second virtual item, and wherein the one or more processors are further configured by machine-readable instructions to 39Patent Application Attorney Docket No. 45MP-044085 associate the first virtual container with the first virtual item set by preloading individual ones of the container instances of the first virtual container with one or more item instances of the virtual items of the first virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained is the first amount, and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained is the second amount.
Claim 4.
4. The system of claim 1, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and the first virtual item set includes a first amount of item instances of the first virtual item and a second amount of item instances of the second virtual item, and wherein the one or more processors are further configured by machine-readable instructions to associate the first virtual container with the first virtual item set by preloading individual ones of the container instances of the first virtual container with one or more item instances of the virtual items of the first virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period is the first amount, and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period is the second amount.
Claim 4.
4. The system of claim 3, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, and the second virtual item set includes a third amount of item instances of the first virtual item and a fourth amount of item instances of the second virtual item, wherein the third amount is different than the first amount or the fourth amount is different than the second amount, and wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount, and 40Patent Application Attorney Docket No. 45MP-044085 (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the fourth amount.
Claim 5.
5. The system of claim 4, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, and the second virtual item set includes a third amount of item instances of the first virtual item and a fourth amount of item instances of the second virtual item, wherein the third amount is different than the first amount or the fourth amount is different than the second amount, and wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount, and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the fourth amount.
Claim 5.
5. The system of claim 3, wherein the virtual items of the second virtual item set includes a third virtual item, wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container, wherein the second virtual item set includes a third amount of item instances of the third virtual item, and wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that a total amount of item instances of the third virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount.
Claim 6.
6. The system of claim 4, wherein the virtual items of the second virtual item set includes a third virtual item, wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period, wherein the second virtual item set includes a third amount of item instances of the third virtual item, and wherein the -5-Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007 one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that a total amount of item instances of the third virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount.
Claim 6.
6. The system of claim 1, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and wherein the one or more processors are further configured by machine-readable instructions to associate the first virtual container with the first virtual item set by associating the first virtual container with (i) a first probability that a container instance of the first virtual container will provide one or more item instances of the first virtual item upon activation, and 41Patent Application Attorney Docket No. 45MP-044085 (ii) a second probability that a container instance of the first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the first virtual container, a user is provided with one or more item instances of the virtual items of the first virtual item set in accordance with the first probability and the second probability.
Claim 7.
The system of claim 1, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and wherein the one or more processors are further configured by machine-readable instructions to associate the first virtual container with the first virtual item set by associating the first virtual container with (i) a first probability that a container instance of the first virtual container will provide one or more item instances of the first virtual item upon activation, and (ii) a second probability that a container instance of the first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the first virtual container that is obtained during the first time period, a user is provided with one or more item instances of the virtual items of the first virtual item set in accordance with the first probability and the second probability.
Claim 7.
7. The system of claim 6, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by associating the modified first virtual container with (J) a third probability that a container instance of the modified first virtual container will provide one or more item instances of the first virtual item upon activation, and (ih) a fourth probability that a container instance of the modified first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability and the fourth probability, and wherein the third probability is different than the first probability or the fourth probability is different than the second probability.  

Claim 8.
8. The system of claim 7, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by associating the modified first virtual container with (i) a third probability that a container instance of the modified first virtual container will provide one or more item instances of the first virtual item upon activation, and (ii) a fourth probability that a container instance of the modified first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability and the fourth probability, and wherein the third probability is different than the first probability or the fourth probability is different than the second probability.
Claim 8.
8. The system of claim 6, wherein the virtual items of the second virtual item set includes a third virtual item, wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container, and wherein the one or more processors are further configured by machine- readable instructions to associate the modified first virtual container with the second virtual item set by associating the modified first virtual container with a third probability that a container instance of the modified first virtual container will provide one or more item instances of the third virtual item upon activation such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability.
Claim 9.
9. The system of claim 7, wherein the virtual items of the second virtual item set includes a third virtual item, wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period, and wherein the one or more processors are further configured by machine-readable instructions to associate the modified first virtual container with the second virtual item set by associating the modified first virtual container with a third probability that a container instance of the -7-Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007modified first virtual container will provide one or more item instances of the third virtual item upon activation such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability.
Claim 9.
9. The system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to associate the virtual containers with real-world brands or in-space brands of the game such that the first virtual container and the modified first virtual container are associated with a first real-world brand or a first in-space brand, and wherein the real-world brands include the first real- world brand, and the in-space brands include the first in-space brand.
Claim 10.
10. The system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to associate the virtual containers with real-world brands or in-space brands of the game space such that the first virtual container and the modified first virtual container are associated with a first real-world brand or a first in-space brand, and wherein the real-world brands include the first real- world brand, and the in-space brands include the first in-space brand.
Claim 10.
10. A computer-implemented method of modifying virtual containers within a game, the method being implemented on a computer system that includes one or more physical processors, the method comprising: 43Patent Application Attorney Docket No. 45MP-044085 executing a game instance of the game, and to facilitate presentation of views of the game to users, wherein the users include a first user; effectuating provision of a first container instance of a first virtual container in the game to the first user, the first virtual container being identified by a first container identifier and associated with a first virtual item set, wherein the first container instance of the first virtual container will provide item instances of virtual items in the first virtual item set to the first user upon activation of the first container instance by the first user, wherein the first container instance is added to a first inventory of virtual items, wherein the first inventory is associated with the first user; modifying the first virtual container identified by the first container identifier such that the modified first virtual container is associated with a second virtual item set and is identified by the first container identifier, wherein the second virtual item set is different than the first virtual item set, and wherein container instances of the modified first virtual container will provide item instances of virtual items in the second virtual item set upon activation of the container instances; effectuating a second provision of a second container instance of the modified first virtual container to the first user, wherein the second container instance is added to the first inventory of the first user; receiving, from the first user, a first activation command to activate the first container instance of the first virtual container and effectuate, responsive to the first activation command, activation of the first container instance such that the item instances of the virtual items in the first virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes the item 44Patent Application Attorney Docket No. 45MP-044085 instances of the virtual items in the first virtual item set and the second container instance; and receiving, from the first user, a second activation command to activate the second container instance of the modified first virtual container and effectuate, responsive to the second activation command, activation of the second container instance such that the item instances of the virtual items in the second virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes at least the item instances of the virtual items in the second virtual item set.

Claim 11.
11. A computer-implemented method of modifying virtual containers within a game space, the method being implemented on a computer system that includes one or more physical processors, the method comprising: executing a game instance of the game space, and to facilitate presentation of views of the game space to users, wherein the game space is configured to facilitate interaction of the users with the game space and/or each other, wherein the users include a first user; effectuating provision of a first container instance of a first virtual container in the game space to the first user, the first virtual container being identified by a first container identifier and associated with a first virtual item set and a first time period, such that the first container instance of the first virtual container that is provided to the first user -8-Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007 during the first time period will provide item instances of virtual items in the first virtual item set to the first user upon activation of the first container instance by the first user, wherein the first container instance is added to a first inventory of virtual items upon the provision of the first container instance of the first virtual container to the first user, wherein the first inventory is associated with the first user; modifying the first virtual container identified by the first container identifier such that the modified first virtual container is associated with a second virtual item set and is identified by the first container identifier, wherein the second virtual item set is different than the first virtual item set, and wherein container instances of the first virtual container that are provided during a second time period will provide item instances of virtual items in the second virtual item set upon activation of the container instances, wherein the second time period is after the first time period; effectuating, during the second time period, a second provision of a second container instance of the first virtual container to the first user, wherein the second container instance is added to the first inventory of the first user upon the second provision of the second container instance of the first virtual container to the first user such that the first inventory of the first user includes the first container instance and the second container instance; receiving, from the first user, a first activation command to activate the first container instance of the first virtual container and effectuate, responsive to the first activation command, activation of the first container instance such that the item instances of the virtual items in the first virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes the item -9-Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007 instances of the virtual items in the first virtual item set and the second container instance; and receiving, from the first user, a second activation command to activate the second container instance of the first virtual container and effectuate, responsive to the second activation command, activation of the second container instance such that the item instances of the virtual items in the second virtual item set are provided to the first inventory of the first user and such that the first inventory of the first user includes the item instances of the virtual items in the first virtual item set and the item instances of the virtual items in the second virtual item set.

Claim 12. Cancelled
Claim 11.
11. The method of claim 10, wherein provision of the first container instance of the first virtual container is effectuated responsive to exchange by the first user of consideration.
Claim 13.
13. The method of claim 11, wherein provision of the first container instance of the first virtual container is effectuated responsive to exchange by the first user of consideration.
Claim 12.
12. The method of claim 10, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and the first virtual item set includes a first amount of item instances of the first virtual item and a second amount of item instances of the second virtual item, the method further comprising associating the first virtual container with the first virtual item set by preloading individual ones of the container instances of the first virtual container with one or more item instances of the virtual items of the first virtual item set such that 45Patent Application Attorney Docket No. 45MP-044085 (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained is the first amount, and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained is the second amount.
Claim 14. 
14. The method of claim 11, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, and the first virtual item set includes a first amount of item instances of the first virtual item and a second amount of item instances of the second virtual item, the method further comprising associating the first virtual container with the first virtual item set by preloading individual ones of the container instances of the first virtual container with one or more item instances of the virtual items of the first virtual item set such that - 10 -Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007 (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period is the first amount, and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period is the second amount.
Claim 13.
13. The method of claim 12, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, and the second virtual item set includes a third amount of item instances of the first virtual item and a fourth amount of item instances of the second virtual item, and wherein the third amount is different than the first amount or the fourth amount is different than the second amount, the method further comprising: associating the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount, and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the fourth amount.
Claim 15.
15. The method of claim 14, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, and the second virtual item set includes a third amount of item instances of the first virtual item and a fourth amount of item instances of the second virtual item, and wherein the third amount is different than the first amount or the fourth amount is different than the second amount, the method further comprising associating the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that (i) a total amount of item instances of the first virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount, and (ii) a total amount of item instances of the second virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the fourth amount.
Claim 14.
14. The method of claim 12, wherein the virtual items of the second virtual item set includes a third virtual item, wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container, and wherein the second virtual item set includes a third amount of item instances of the third virtual item, the method further comprising: associating the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that a total amount of item instances of the third virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount.
Claim 16.
16. The method of claim 14, wherein the virtual items of the second virtual item set includes a third virtual item, wherein item instances of the third virtual item are - 11 -Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007 not obtainable by the users via activation of the container instances of the first virtual container that are obtained during the first time period, and wherein the second virtual item set includes a third amount of item instances of the third virtual item, the method further comprising associating the modified first virtual container with the second virtual item set by preloading individual ones of the container instances of the modified first virtual container with one or more item instances of the virtual items of the second virtual item set such that a total amount of item instances of the third virtual item that is obtainable by the users via activation of the container instances of the modified first virtual container is the third amount.
Claim 15.
15. The method of claim 10, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, the method further comprising: associating the first virtual container with the first virtual item set by associating the first virtual container with (i) a first probability that a container instance of the first virtual container will provide one or more item instances of the first virtual item upon activation, and (ii) a second probability that a container instance of the first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the first virtual container, a user is provided with one or more item instances of the virtual items 47Patent Application Attorney Docket No. 45MP-044085 of the first virtual item set in accordance with the first probability and the second probability.
Claim 17
17. The method of claim 11, wherein the virtual items of the first virtual item set include a first virtual item and a second virtual item, the method further comprising associating the first virtual container with the first virtual item set by associating the first virtual container with (i) a first probability that a container instance of the first virtual container will provide one or more item instances of the first virtual item upon activation, and (ii) a second probability that a container instance of the first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the first virtual container that is obtained during the first time period, a user is provided with one or more item instances of the virtual items of the first virtual item set in accordance with the first probability and the second probability.
Claim 16.
16. The method of claim 15, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, the method further comprising: associating the modified first virtual container with the second virtual item set by associating the modified first virtual container with (i) a third probability that a container instance of the modified first virtual container will provide one or more item instances of the first virtual item upon activation, and (ii) a fourth probability that a container instance of the modified first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability and the fourth probability, wherein the third probability is different than the first probability or the fourth probability is different than the second probability.
Claim 18.
18. The method of claim 17, wherein the virtual items of the second virtual item set includes the first virtual item and the second virtual item, the method further comprising associating the modified first virtual container with the second virtual item set by associating the modified first virtual container with (i) a third probability that a container instance of the modified first virtual container will provide one or more item instances of the first virtual item upon activation, and (ii) a fourth probability that a container instance of the modified first virtual container will provide one or more item instances of the second virtual item upon activation such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability and the fourth probability, wherein the third probability is different than the first probability or the fourth probability is different than the second probability.
Claim 17.
17. The method of claim 15, wherein the virtual items of the second virtual item set includes a third virtual item, and wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container, the method further comprising: 48Patent Application Attorney Docket No. 45MP-044085 associating the modified first virtual container with the second virtual item set by associating the modified first virtual container with a third probability that a container instance of the modified first virtual container will provide one or more item instances of the third virtual item upon activation such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability
Claim 19.
19. The method of claim 17, wherein the virtual items of the second virtual item set includes a third virtual item, and wherein item instances of the third virtual item are not obtainable by the users via activation of the container instances of the first virtual container, the method further comprising associating the modified first virtual container with the second virtual item set by associating the modified first virtual container with a third probability that a container instance of the modified first virtual container will provide one or more item instances of the third virtual item upon activation - 13 -Schultz, et al. - 16/374,208 Attorney Docket No.: 45MP-044007 such that, responsive to activation of one of the container instances of the modified first virtual container, a user is provided with one or more item instances of the virtual items of the second virtual item set in accordance with the third probability.
Claim 18.
18. The method of claim 10, further comprising: associating the virtual containers with real-world brands or in-space brands of the game such that the first virtual container and the modified first virtual container are associated with a first real- world brand or a first in-space brand, wherein the real-world brands include the first real- world brand, and the in-space brands include the first in- space brand.
Claim 20.
20. The method of claim 11, further comprising associating the virtual containers with real-world brands or in-space brands of the game space such that the first virtual container and the modified first virtual container are associated with a first real- world brand or a first in-space brand, wherein the real-world brands include the first real- world brand, and the in-space brands include the first in-space brand.


Under this analysis, the claim(s) under examination is/are not patentably distinct from the reference claim(s) if the claim(s) under examination is/are anticipated by the reference claim(s). 
A reference claim anticipates a claim under examination if every limitation in the claim under examination is recited in the reference (conflicting) claim. The examiner states that based on the chart comparing the patent and the instant application, the patent clearly anticipates and reads on all the limitations of the instant application.


Subject Matter Eligibility
The claims of the present invention recite a system, and a method for modifying virtual containers within a game and thus the claims are direct to a process and/or a machine.
The claim limitations are directed to an abstract idea under step 2A prong I of the eligibility analysis. The examiner states that claims are directed to presenting offers to purchase item instances of virtual item associated with in-space benefits.
However the claims are directed to a practical application “execute a game instance of the game, and to use the game instance to facilitate interaction of users with the game and/or each other” Thus the examiner states that the claims are directed to integrate into a practical application that requires an additional element in the claim to apply, reply on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception under step 2a prong 2. Hence the claims are patent eligible under 35 USC § 101

Novelty of Prior Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determines a system and method for modifying virtual containers within a game.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US PG Pub 20110282764 – Borst et al., US PG Pub 20140106858 Constable et al., US PG Patent 8,423,892 Marsland et al., Gyuhwan, Oh, "Game design on item selling based Payment Model in Korean online Games" DiGRA, page 655 2007 (http://www.digra.org/wp-content/uploads/digital-library/07312.20080.pdf) as GYUHWAN
BORST discloses of virtual party pack including games and prizes that contains look bags that contain awards of which are randomly distributed to guests.
CONSTABLE discloses of winning an in game asset for another game wherein you can obtain a first asset from a first game which is different than the second game. 
MARSLAND discloses of virtual objects with real world brands within a game space.
GYUHWAN discloses of Item selling best payment model.
The prior art of records teaches concepts of the invention as claimed however the combination of concepts is unique and it would not have been obvious to one of ordinary skill in the art to combine the references. Combining these references and the particular pieces of each reference to arrive at the invention would not have been obvious to one or ordinary skill at the time of the invention. The claims are found to be allowable over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG20130231179 – SPROULE - Leveraging social graphs with game play
WO2012054786 – BAYER - Flexible Monetization
CA2873970 – Sweeney - Providing Qualitative ad Bidding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. H. T./
Examiner, Art Unit 3681

    /VICTORIA E. FRUNZI/    Primary Examiner, Art Unit 3688                                                                                                                                                                                                           6/16/2022